Dear Mr. Bailey:
It has come to the attention of this office that Op.Atty.Gen. 99-401 contained a misstatement. The opinion stated that the assessors' determination of the tax exempt status of properties is subject to review by the local board of review, the Louisiana Tax Commission and the district court. This is incorrect. In Triangle Marine, Inc. v.Savoie, 95-2873 (La. 10/15/96), 681 So.2d 937, the court held that a challenge to the validity of a tax on exempt property is a challenge to the legality, not the correctness, of the tax. The court stated that the appropriate method for challenging a tax levy on exempt property is instituting suit directly in district court pursuant to LSA R.S. 47:2110. Op.Atty.Gen. 99-401 is revised accordingly.
We apologize for any inconvenience this may cause.
Yours very truly,
                                       RICHARD P. IEYOUB Attorney General
                                   BY: __________________________ MARTHA S. HESS Assistant Attorney General
RPI/MSH